Bioodworth, J.
G. C. Elrod and Grady Cagle were convicted under an indictment which charged that they did have and possess “certain apparatus, viz. still pot, still worm, and still cap,” for distilling and manufacturing alcoholic liquors. The evidence connecting the defendants with the offense charged is entirely circumstantial, and does not exclude every reasonable hypothesis save that of the guilt of the accused. The court should have granted a new trial.

Judgment reversed.

Broyles, O. J., and Luke, J., concur.
II. II. Anderson, for plaintiffs in error.
John G. Mitchell, solicitor-general, contra.